Citation Nr: 1302408	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-03 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1988 to March 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the case was remanded for additional development (including the issuance of a statement of the case for the issue of service connection for tinnitus) and to satisfy notice requirements.  In September 2012, a Travel Board hearing was held before the undersigned for the issue of service connection for tinnitus.  A transcript of the hearing is associated with the Veteran's claims file.

The Veteran had also initiated an appeal of the rating assigned for his service-connected posttraumatic stress disorder (PTSD).  A July 2011 rating decision granted an increased rating of 70 percent for PTSD; the Veteran thereafter submitted a statement in July 2011 notifying VA that he was satisfied with the rating assigned for PTSD and that he wished to withdraw his claim for an increased rating for PTSD.  Consequently, that matter is not before the Board.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  Additional documents pertinent to this appeal in Virtual VA have been printed and associated with the physical claims file.


FINDINGS OF FACT

1.  In March 2012, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement confirming that he wished to withdraw his appeal seeking service connection for bilateral hearing loss.

2.  It is reasonably shown that the Veteran's tinnitus is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met as to the issue of service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In March 2012, the Veteran submitted a statement confirming that he wished to withdraw his appeal seeking service connection for bilateral hearing loss.  There remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal in the matter must be dismissed.

Service Connection

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for service connection for tinnitus.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's DD 214 shows that his military occupational specialty (MOS) in the U.S. Army was cannon crewmember.

The Veteran's service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnosis of tinnitus.

In March 2006, the Veteran filed a claim of service connection for tinnitus.  Throughout the period of appeal, he has contended that he has had ringing in his ears ever since being exposed to noise trauma in service (particularly from guns and cannons) without ear protection.

At a September 2007 VA audiology consultation, the Veteran reported intermittent daily tinnitus since his discharge from the military in 1992.  He reported field artillery noise exposure in service, and denied occupational and recreational noise exposure.

At a November 2008 VA audiological examination, the Veteran reported tinnitus, which he described as intermittent high pitched ringing occurring twice a week lasting minutes to one hour.  He noted that the tinnitus began in 1988, following military noise exposure from gun fire, rifles, machine guns, grenades, and vehicles without the use of hearing protection.  He also noted that he experienced ringing tinnitus for hours following shooting.  He denied any history of occupational or recreational noise exposure.  The examiner opined that the Veteran's complaint of tinnitus was not at least as likely as not related to his military service, based on lack of evidence in the claims file and the lack of proximity between the dates of service and the date of the current evaluation.

On his July 2012 VA Form 9, the Veteran stated that his tinnitus was constant, and not just intermittent as had been noted in the November 2008 examination report.

At his September 2012 Travel Board hearing, the Veteran testified that he first noticed ringing in his ears in service in 1988 and that he has continuously experienced the same ringing in his ears from service to the present day.  He affirmed that he has not been exposed to loud noise at any time other than while he was in service.

It is not in dispute that the Veteran has tinnitus as the competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Because the Veteran served as a cannon crewmember in the U.S. Army, it is also not in dispute that he was exposed to substantial noise trauma while in service.  What he must still show to establish service connection for his tinnitus is that the current disability is related to his noise exposure in service.

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had tinnitus ever since service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96.  In particular, he has consistently asserted that his tinnitus has been present since service.  His statements, to include the testimony provided during the September 2012 Travel Board hearing, are considered forthright and credible.  Furthermore, he is competent to testify as to the symptoms he experiences, including the presence of ringing in the ears.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

While the November 2008 VA examiner opined that the Veteran's complaint of tinnitus was not at least as likely as not related to his military service, the examiner failed to take into account the Veteran's military occupational specialty (and concurrent in-service noise trauma) in rendering this opinion.  Therefore, such opinion is entitled to little probative weight. 

Accordingly, the Board concludes that the evidence supports the Veteran's claim, and that service connection for tinnitus is warranted.


ORDER

The appeal seeking service connection for bilateral hearing loss is dismissed.

Service connection for tinnitus is granted.




____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


